t c memo united_states tax_court dennis r di ricco and connie d di ricco a k a cornelia patricia doherty petitioners v commissioner of internal revenue respondent docket no filed date daniel l sheehan for petitioner dennis r di ricco john c suttle for petitioner connie d di ricco catherine g chang and jon d feldhammer for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioners’ federal_income_tax for and years at issue and determined that dennis r di ricco petitioner is liable for the fraud_penalty under sec_6663 the primary issue is whether respondent has proven by clear_and_convincing evidence that petitioner is liable for the fraud_penalty we hold that he is not we therefore need not determine other issues relating to the deficiencies because the limitations_period for assessment has expired regarding them findings_of_fact the parties have stipulated some facts the seven stipulations of facts and their accompanying exhibits are incorporated by this reference and are so found petitioners are married and resided in california at the time they filed the petition petitioner practiced law until his legal practice was split between tax work and helping startup companies go public he raised capital for these companies through private placements petitioner would determine the fair_market_value of a company and negotiate deals between the company and prospective investors investors provided capital hoping that their initial investment would multiply in subsequent public offerings the stock of one 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2respondent has conceded that petitioners did not receive constructive dividends all other adjustments were computational to reflect increases in petitioners’ adjusted_gross_income such company audre inc increased from pennies per share to over dollar_figure per share petitioners personally invested in private placements for some of the companies petitioner’s wholly owned corporation dennis r di ricco a professional_corporation dpc also invested in some of the companies petitioners and dpc eventually acquired more than big_number and million shares of audre inc respectively in addition dpc arranged bridge loans between the companies and petitioner’s clients some of the bridge loans went into default after petitioner was arrested in on charges related to drug charges against a client petitioner was sentenced to five years probation and he feared that any violation of his probation would result in prison time petitioner’s probation officer danny martinez demanded that dpc repay the bridge loans as a condition of petitioner’s probation dpc needed to sell stock to repay the loans the stock was thinly traded and petitioner feared that selling it would cause its value to plummet petitioner and his stockbroker established multiple nominee accounts to sell the stock while also attempting to stabilize the market dpc then repaid the loans with the proceeds from the stock sales mr martinez closely monitored dpc’s repayment of the loans he inspected petitioner’s stock statements and bank accounts during unannounced visits to petitioner’s office in addition petitioner and his secretary reported every stock sale made by petitioners dpc and the nominee accounts to mr martinez in his monthly probation reports petitioner continued to work with startup companies through his wholly owned corporation dennis r di ricco inc dinc after resigning from the california state bar in dpc also continued to own stock and sell stock during the years at issue even though dpc was not an operating law corporation during this time the internal_revenue_service irs audited petitioner his wife or petitioner’s corporations every year from to revenue_agent tom borgo a childhood acquaintance of petitioner audited petitioner and dpc for and and referred the case for criminal prosecution the department of justice declined to prosecute the case as a criminal matter and referred the case for civil examination mr borgo began to ask questions about petitioner’s return for before it was due petitioner informed the irs by letter that he was hesitant to file a personal return for without assurances that mr borgo would not immediately refer him for criminal prosecution mr borgo did in fact refer petitioner for criminal prosecution and petitioner pled guilty under sec_7212 to obstruction of justice for failing to file a personal income_tax return for while continuing to seek extensions respondent has not however assessed any unpaid tax for respondent issued petitioners a deficiency_notice for and on date years after the years at issue respondent determined in the deficiency_notice that petitioner was liable for a dollar_figure fraud_penalty for and a dollar_figure fraud_penalty for respondent also determined in the deficiency_notice the deficiencie sec_3 in petitioners’ federal_income_tax resulting from the stock sales petitioners timely filed a petition opinion respondent primarily argues that petitioner underreported income attributable to the stock sales and that the resulting underpayment_of_tax is attributable to fraud petitioner counters that he did not intend to evade tax and believes that any reportable gains for the years at issue were those of dpc or dinc entities that were not otherwise required to file returns petitioner further argues that the deficiencies were determined after the 3-year limitations_period expired for assessing tax absent fraud sec_6501 c we agree none of the underpayment_of_tax for either of the years in issue was shown by clear_and_convincing evidence to be due to fraud 3respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure deficiency for amounts have been rounded to the nearest dollar we now address fraud fraud is an intentional wrongdoing on the part of the taxpayer with the specific purpose of evading a tax believed to be owing 829_f2d_828 9th cir affg tcmemo_1986_223 767_f2d_618 9th cir affg tcmemo_1983_249 the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 796_f2d_303 9th cir affg tcmemo_1984_601 the clear_and_convincing standard applies to both the question whether an underpayment exists and whether that underpayment is attributable to fraud 94_tc_654 this high standard precludes the presumption of correctness that attaches to a deficiency determination from extending to a fraud determination see 926_f2d_1470 6th cir affg 91_tc_1049 fraud is never presumed and must be established by independent evidence that establishes fraudulent intent edelson v commissioner supra pincite 55_tc_85 fraud may be proven by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available 317_us_492 80_tc_1111 67_tc_181 affd without published opinion 578_f2d_1383 8th cir mere suspicion is not enough however 90_tc_1130 27_tc_561 affd 252_f2d_681 6th cir respondent did not establish by clear_and_convincing evidence that petitioner fraudulently intended to evade tax see sec_7454 rule b respondent had more than years to build a case against petitioner yet respondent did not provide sufficient evidence to establish that petitioner acted with the intent to evade tax or that the gains in the nominee accounts belonged to petitioner instead respondent focused on attacking petitioner’s character6 by presenting to the court a string of witnesses who testified to personal grievances they had with petitioner some of these witnesses had interests adverse to petitioner based upon their prior representations to the government we did not find all of respondent’s witnesses credible and those that we did find credible failed to establish sec_6501 sec_6653 and sec_6663 all require the same elements for respondent to establish fraud see 114_tc_533 mobley v commissioner tcmemo_1993_60 affd without published opinion 33_f3d_1382 11th cir 5respondent conceded the constructive_dividend issue after a lengthy trial 6respondent stated on brief that petitioner paralyzed a man who was a passenger in a car driven by petitioner the accident which occurred years ago while petitioner was in college was investigated and no one was found to be at fault fraudulent intent on petitioner’s part moreover the mere failure to report income by a taxpayer does not by itself establish fraudulent intent pappas v commissioner tcmemo_1981_639 respondent also relied on petitioner’s plea under sec_7212 to argue that petitioner had fraudulent intent the fact that petitioner entered into a plea agreement is not dispositive see carter v commissioner tcmemo_2003_235 taxpayer established stock trading account in the name of third party to circumvent his employer’s prohibition against trading company stock petitioner’s plea for failure_to_file a return for does not establish that petitioner fraudulently omitted income in or further a similar admission regarding corporate returns is consistent with petitioner’s argument that unreported gains during the years at issue were attributable to dpc it is a fundamental principle of tax law that income is taxed to the person who earns it 337_us_733 281_us_111 petitioners reported income from sales of stock on their joint returns for the years at issue respondent has not established that petitioners were required to report any additional sales in addition respondent has not shown that petitioner used the nominee accounts so that he could fraudulently underreport his income petitioner had a plausible explanation for why he established the nominee accounts he used the accounts to sell stocks owned by dpc so that he could repay dpc’s bridge loans without destroying the stocks’ value his actions were not meant to hide the accounts and fraudulently underreport income his actions were meant to stabilize the value of the stock we find that respondent has not clearly and convincingly proven fraud on petitioner’s part for the years at issue and we so hold our conclusion is based on the record as a whole taking into account our determination as to the credibility of petitioners and the other witnesses presented at trial accordingly the assessment of tax and penalties for the years at issue is barred by the statute_of_limitations to reflect the foregoing decision will be entered for petitioners
